ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-11-26_JUD_01_PO_03_FR.txt. 461

OPINION INDIVIDUELLE DE M. MOSLER
[Traduction]

Ainsi que mon vote en témoigne, je partage l'opinion de la Cour selon
laquelle elle a compétence pour connaître du différend et la requête du
Nicaragua est recevable. Je regrette néanmoins de ne pouvoir souscrire au
paragraphe 1, alinéa a), du dispositif de l’arrét, dans lequel la Cour fonde sa
compétence sur l’article 36, paragraphes 2 et 5, du Statut. À mon avis la
Cour n’a compétence que sur la base du traité d'amitié, de commerce et de
navigation de 1956 entre les Parties et non en vertu d’acceptations con-
cordantes et réciproques de la juridiction obligatoire en vigueur entre elles
sur la base de la clause facultative. La majorité étant cependant partie de
l’idée que la compétence de la Cour se fonde d’une manière générale sur la
clause facultative, je me rallie à la plupart des conclusions qui en découlent,
sans en accepter en totalité les motifs, soit que j’aie d’autres vues sur la
question, soit que les conséquences à long terme des conclusions de la Cour
n'aient pas été, d’après moi, suffisamment explicitées. Les points sur les-
quels je suis en désaccord concernent l’effet de la notification faite par les
Etats-Unis le 6 avril 1984 (la « lettre Shultz ») et la réserve relative aux trai-
tés multilatéraux qui figure dans leur déclaration d’acceptation de la juri-
diction obligatoire de la Cour (clause conditionnelle c)) (voir la deuxième
partie ci-aprés). Je me sens tenu de faire les remarques qui suivent en raison
de importance des questions en jeu, qui touchent à des points fonda-
mentaux du régime juridictionnel créé par le Statut. J’éviterai toutefois
d'entrer dans trop de détails.

I

1. La Cour conclut que la déclaration nicaraguayuenne du 24 septembre
1929 acceptant sans condition la juridiction obligatoire de la Cour per-
manente de Justice internationale est un instrument valide, parce que
l’article 36, paragraphe 5, du présent Statut en aurait opéré le transfert à la
Cour internationale de Justice (voir notamment le paragraphe 109 de
l'arrêt). Jusqu'à l'entrée en vigueur du Statut, qui fait partie intégrante de la
Charte des Nations Unies, la déclaration était, selon l’arrêt, indubitable-
ment valide à l'égard du Nicaragua depuis son dépôt, mais elle n’avait pas
acquis force obligatoire (par. 25). Le Nicaragua, en sa qualité de membre
de la Société des Nations, était habilité à signer et à ratifier le protocole de
signature de 1920 de la Cour permanente de Justice internationale et, à ce
titre, à faire une déclaration en vertu de la disposition facultative, confor-
mément à l’article 36, paragraphe 2, du Statut. Les signatures du protocole

73
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. MOSLER) 462

étaient sujettes à ratification ; les déclarations ne l’étaient pas. Alors que
les déclarations viennent logiquement aprés les ratifications du protocole
auxquelles elles se rapportent, le Nicaragua a d’abord fait une déclaration.
Le processus constitutionnel de ratification du protocole par le Nicaragua
est intervenu en 1934-1935, mais l’instrument de ratification, bien qu’an-
noncé par le télégramme du 29 novembre 1939 au Secrétaire général de la
Société des Nations, n’a jamais été reçu à Genève (par. 15 et 16). Ces faits
sont incontestés, mais la signification juridique que leur prête l’arrêt est, à
mon avis, ambigué et de nature à induire en erreur. La déclaration de 1929
était un instrument juridique soumis à une certaine condition préalable : le
dépôt de instrument de ratification du protocole de 1920. Tant que cette
action n’était pas accomplie, la déclaration demeurait sans effet juridique.
La qualifier d’acte certainement valide mais dénué de force obligatoire me
semble être une interprétation erronée d’un acte juridique sous condition
suspensive. Ces termes donnent de surcroît à penser que la déclaration
« certainement valide » possédait une validité inhérente qu’il suffisait de
parfaire par une ratification pour que sa force obligatoire soit établie. Un
acte doté d’un effet potentiel n’acquiert toutefois de validité que lorsque la
condition imposée est remplie — et pour autant qu’elle le soit. Si l’inter-
prétation donnée par l'arrêt est juste, la déclaration du Nicaragua n'aurait
pas été totalement inopérante en 1945 — alors qu’elle P’était — mais elle eût
constitué un acte valide dont il aurait pu être tenu compte lorsque s’est
posé, dans le cadre du nouveau Statut, le problème du transfert des
anciennes déclarations à la nouvelle Cour. La signification attachée à la
déclaration de 1929 et les formules employées à son propos ouvrent ainsi la
voie à une interprétation de l’article 36, paragraphe 5, à laquelle je ne puis
me ranger.

2. L'article 36, paragraphe 5 (dont le texte est reproduit au para-
graphe 14 de l’arrêt)}, a réalisé, d’après l’interprétation qui en est donnée
dans l’arrêt, le transfert de la déclaration à la présente Cour. Le Nicaragua
aurait par ailleurs consenti à ce transfert lorsque,

« étant représenté à la conférence de San Francisco, il a signé et ratifié
la Charte, acceptant par là même le Statut et son article 36, para-
graphe 5 ».

L'effet attribué au paragraphe 5 est discutable. La conduite du Nica-
ragua, pour autant qu’elle joue un rôle en la matière, sera examinée plus
loin (par. 3).

Le Statut de la Cour internationale de Justice visait à maintenir dans
toute la mesure du possible la continuité entre la Cour permanente et la
Cour internationale de Justice, de manière à éviter les conséquences
fâcheuses d’une rupture juridique entre les deux institutions. En particulier
le paragraphe 5 a été incorporé à l’article 36 pour transférer, en en res-
pectant les termes, les acceptations de la juridiction obligatoire de la Cour
permanente à la juridiction de la Cour internationale de Justice.

D’après l'arrêt, le paragraphe 5 ne vise pas seulement les déclarations

74
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. MOSLER) 463

ayant effet lors de l’entrée en vigueur du Statut à l’égard de f’Etat déclarant,
mais aussi les déclarations encore valides, bien que n’ayant pas force
obligatoire (par. 37). Cette interprétation serait justifiée par la version
française du paragraphe qui traite comme transférables les déclarations
« faites en application de l’article 36 du Statut de la Cour permanente de
Justice internationale pour une durée qui n’est pas encore expirée ». Le
texte anglais, qui vise les Declarations made under Article 36 of the Statute of
the Permanent Court of International Justice and which are still in force, ne
peut, selon larrét, être concilié avec le texte français en partant de la
considération que les deux versions se référeraient 4 des déclarations
obligatoires (binding) (par. 30). Pour justifier sa préférence pour le texte
français la Cour se reporte aux travaux préparatoires du Statut. Il est vrai
que la délégation française à San Francisco est parvenue à substituer aux
mots «encore en vigueur », qui correspondaient à l'anglais « still in
force », le texte français actuel. J’ai cependant deux raisons de me dissocier
de la conclusion de l’arrêt écartant le texte anglais en faveur de la version
française, interprétée à la lumière des travaux préparatoires : tout d’abord,
en vertu des principes généraux d'interprétation, tels que codifiés dans la
convention de Vienne sur le droit des traités (art. 31-33), le texte authentifié
en plusieurs langues fait foi dans chacune de ces langues. Il ne peut être fait
appel à des moyens complémentaires d'interprétation, tels que les travaux
préparatoires, que si les textes ne peuvent être conciliés. Je n’éprouve
aucune difficulté à trouver le même sens aux deux textes : une déclaration
qui a été faite pour une durée qui n’est pas encore expirée (texte français)
doit avoir été en vigueur (texte anglais). L’arrét a certainement raison de
dire qu’interpréter le texte français comme visant aussi les déclarations qui
n'étaient pas en vigueur à l'égard de la Cour permanente, mais dont la
durée, si elles avaient été valides, n’était pas encore expirée, serait contre-
dire le texte anglais. A cette raison, qui me paraît se suffire à elle-même,
s'ajoute le fait queje n’ai rien pu trouver dans les travaux préparatoires qui
établisse, de façon concluante, que la modification apportée au texte
français initial visait à inclure les déclarations qui n’étaient pas en vigueur.
Au contraire, la délégation française a déclaré expressément que son
amendement ne touchait pas au fond (CN UOI, vol. XIII, p. 290). Divers
motifs ont pu amener la délégation française à préconiser une modification
qui laisse intacte la version anglaise, et je préfère m’abstenir de toute
conjecture à cet égard. Reste que rien selon moi n'indique que le sens que
Parrêt attribue au texte français soit celui que la délégation française avait
entendu lui donner.

Ma conclusion est donc que le texte du paragraphe 5, sans « laisser le
sens ambigu ou obscur » (voir l’article 32 de la convention de Vienne),
visait les déclarations qui étaient en vigueur, conformément à leurs stipu-
lations, à la date critique. Le paragraphe 5 était donc sans effet sur la
déclaration nicaraguayenne de 1929.

3. La Cour a aussi conclu que

« l’acquiescement constant du Nicaragua aux affirmations, faites

75
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. MOSLER) 464

dans les publications des Nations Unies, parmi d’autres, suivant
lesquelles il était lié par la clause facultative, constitue une manifes-
tation appropriée de son intention de reconnaître la juridiction obli-
gatoire de la Cour » (arrêt, par. 109).

Cette constatation, dans le raisonnement suivi par la Cour, tend à con-
firmer que la Cour a compétence en vertu de l’article 36, paragraphe 2, du
Statut, indépendamment de l'interprétation et de l’effet du paragraphe 5
dudit article (arrêt, par. 42). Je n’exclus pas à priori qu’une conduite non
équivoque de la part du Nicaragua, attestant son adhésion incondition-
nelle à la juridiction obligatoire, et l'impression qui prévalait parmi les
Etats que tel était bien le statut du Nicaragua au regard de cette juridic-
tion, puissent constituer, aux yeux de la Cour, des motifs suffisants pour
considérer l’acceptation par le Nicaragua de la juridiction de la Cour, telle
qu’énoncée dans la déclaration de 1929, comme valable aux fins de la
présente procédure. Juridiquement, cette opinion pourrait se fonder sur la
persistance pendant de longues années de l’impression nette et incontestée
qu’une acceptation valide existait. Elle trouverait, par analogie, une jus-
tification théorique dans la notion de prescription acquisitive, principe
général de droit au sens de l’article 38, paragraphe 1 c), du Statut, en vertu
duquel le temps remédie aux défauts dont peuvent être entachés des
actes juridiques formels. Si ’on admet cette théorie, les faits et la con-
duite des parties doivent être sans ambiguïté et ne laisser place à aucun
doute.

Il m’est impossible de conclure que l’acquiescement constant du Nica-
ragua aux affirmations selon lesquelles il était lié par la clause facultative
et le fait que son nom est mentionné dans les listes des déclarations faites
en vertu de l’article 36, paragraphe 2, que l’on trouve dans les Annuaires de
la Cour, dans les publications de l'Organisation des Nations Unies ainsi
que dans des publications officielles de divers pays — avec, très souvent et
pendant longtemps, une formule de mise en garde — suffisent à établir que
les conditions que je viens de mentionner étaient remplies. Le Nicaragua
qui, comme l’arrêt le relève à juste titre, était conscient d’une lacune et
aurait pu aisément éclaircir la situation, s’est abstenu de le faire, et il ne
saurait bénéficier d’incertitudes qu’en connaissance de cause il n’a rien
fait pour dissiper. D’un autre côté, il a toléré le maintien d’une situation
qui pouvait être interprétée comme une adhésion à la clause facultative
conformément à sa déclaration de 1929.

L'affaire de la Sentence arbitrale rendue par le roi d'Espagne le 23 dé-
cembre 1906 relève du même comportement ambigu. Dans sa requête, le
Honduras avait fondé la compétence de la Cour, non seulement sur le
compromis signé avec le Nicaragua le 21 juillet 1957 sous les auspices de
l'Organisation des Etats américains, mais encore sur le fait que le Nica-
ragua s'était soumis à la juridiction obligatoire de la Cour permanente du
24 septembre 1929 (C.L.J. Mémoires, vol. I, p. 8). Pour sa part le Nicaragua
entendait limiter son différend avec le Honduras à la définition qui en était
donnée dans le compromis et les documents connexes. Il insistait pour que

76
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. MOSLER) 465

le différend soit tranché sur cette seule base (voir par exemple la réplique
du Nicaragua, ibid, p. 754). Une action reposant sur l’acceptation de la
clause facultative, mieux qu’une requête fondée sur le seul compromis, eût
donné au Honduras l’occasion d'élargir sa demande (et notamment de
prétendre à réparation). Pour compréhensible que soit cette conduite du
point de vue du Nicaragua, elle ne prouve certes pas qu’il ait acquiescé à
l'application de la déclaration de 1929. Il ne s’est pas produit d’autres
événements à l’occasion desquels le Nicaragua aurait pris position dans un
sens ou dans l’autre.

Il reste que le Nicaragua a couru pendant des années le risque d’être
attrait par un autre Etat comme étant assujetti à la juridiction obligatoire
de a Cour. Comme le dit à juste titre l’arrêt, il se peut fort bien que, dans
cette hypothèse, la Cour aurait considéré le Nicaragua comme lié par la
déclaration parce qu’il avait toléré ou laissé persister l'impression créée,
avec ou sans mise en garde, par des documents officiels (qui, en eux-
mêmes, ne faisaient pas autorité). On ne peut ni affirmer, ni nier, que
la Cour se serait déclarée compétente dans ce cas hypothétique. Qu'elle
le fasse était toutefois une possibilité dont le Nicaragua avait à tenir
compte.

Cette considération ne permet pas de conclure cependant que la Cour
peut accueillir une requête du Nicaragua contre un autre Etat au motif qu’il
serait lié par la clause facultative. Si l’on apprécie cette conduite ambiguë
selon le critère rigoureux d’un comportement persistant et sans équivoque
qui témoignerait de la force obligatoire de la déclaration, la seule conclu-
sion que l’on puisse formuler est qu’à elle seule cette conduite ne permet
pas au Nicaragua d’invoquer la déclaration comme fondement de la com-
pétence.

H

La majorité de la Cour s'étant toutefois prononcée pour la compétence
sur la base de la déclaration (paragraphe 1, alinéa a), du dispositif de
l'arrêt), les observations que je vais maintenant faire sur d’autres aspects de
Parrét tiendront cette base pour acquise.

1. Je suis d’accord avec la Cour pour penser que la notification se
concrétisant par la lettre de M. Shultz du 6 avril 1984 est sans effet sur les
obligations qui résultent, pour les Etats-Unis, de la déclaration faite le
26 août 1946 en vertu de la clause facultative (pour le texte de la lettre voir
le paragraphe 13 de l’arrêt). Je reconnais aussi que la question de savoir si
cette notification — qualifiée par les Etats-Unis de « clause condition-
nelle » (proviso) attachée à la déclaration de 1946 — constitue une simple
modification ou une dénonciation de la déclaration n’est pas pertinente
aux fins de la résolution du présent litige. Mes observations portent sur le
lien entre la déclaration du Nicaragua (considérée comme valide) et son
pendant, la déclaration américaine de 1946.

Lorsque le système de la clause facultative a été adopté à San Francisco,

77
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. MOSLER) 466

aux lieu et place de l'idéal inaccessible de la juridiction obligatoire générale
de la nouvelle Cour, les Etats Membres de l'Organisation des Nations
Unies qui sont devenus, ipso jure, parties au Statut, et les autres parties à
celui-ci, sont restés libres, non seulement de ne pas accepter la juridiction
de la Cour mais aussi d’assortir leurs éventuelles déclarations d’accepta-
tion de limites de temps et de réserves portant sur des points de fond. Les
limites de temps avaient trait soit à une durée fixe de validité, soit au
préavis à respecter en cas de dénonciation. De plus, et conformément à
l'article 36, paragraphe 2, les déclarations ne créaient de liens consensuels
qu'entre Etats « acceptant la même obligation ». La déclaration nicara-
guayenne de 1929 ne stipule pas de condition de fond ou de durée, alors
que la déclaration américaine de 1946 comporte trois réserves de fond et
peut être dénoncée avec préavis de six mois.

Il est généralement admis que les réserves de fond ont pour effet de
limiter les obligations des Etats qui se sont soumis à la juridiction obli-
gatoire sans formuler de réserves correspondantes. Le lien consensuel sur
lequel repose le régime de la clause facultative naît le jour même où un
autre Etat dépose sa déclaration. Mais si la réciprocité des stipulations de
fond des déclarations n’est pas mise en doute, il n’en est pas de même pour
les différents délais prévus dans des déclarations qui sont réciproquement
applicables pour ce qui est du fond.

A mon avis, il doit être tenu compte des délais au même titre que des
réserves portant sur le fond parce que la prescription de l’article 36,
paragraphe 2, selon laquelle il n'existe de lien consensuel qu'entre Etats
acceptant la même obligation, doit s’appliquer aux deux types de condi-
tions que peuvent comporter les déclarations. Les réserves limitent la
portée de l’obligation quant au fond ; les limites de temps mettent fin à
l'obligation dans sa totalité, qu’elle ait été accompagnée ou non de res-
trictions de fond. On voit mal comment la « même obligation », au sens de
l’article 36, paragraphe 2, pourrait durer plus pour un Etat que pour son
opposant éventuel dont la déclaration prévoirait un préavis plus court ou
serait dénonçable en tout temps sur simple avis. Cette considération cesse
bien entendu de jouer à partir du moment où une requête est déposée avant
que l'Etat défendeur ne se soit prévalu, comme il peut le faire selon moi, du
délai plus court stipulé dans la déclaration du demandeur pour dénoncer sa
propre déclaration. Je n’ignore pas les inconvénients que présente cet effet
relatif des déclarations à l'égard d’autres Etats, mais ces inconvénients ne
sont pas sensiblement plus grands que ceux qui tiennent à la relativité
généralement admise pour les réserves de fond.

Le lien entre les déclarations du Nicaragua et des Etats-Unis, datées de
1929 et de 1946 respectivement, est, selon moi, le suivant : la déclaration du
Nicaragua a été faite sans conditions, c’est-à-dire sans réserve et sans limite
de durée. A cette déclaration s’applique le principe général en vertu duquel
il peut être mis fin, sous certaines conditions, à tout acte juridiquement
contraignant, qu'il ait été souscrit unilatéralement, à titre contractuel ou

78
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. MOSLER) 467

dans le cadre du système complexe que larrêt qualifie de sui generis.
L'article 56 de ia convention de Vienne repose sur ce principe. Reste à
savoir dans quelles conditions le droit de dénonciation peut s'exercer. On
est fondé à se demander si la déclaration nicaraguayenne peut être dénon-
cée avec effet immédiat sur simple notification ou seulement avec un
certain préavis. L'article 56 de la convention de Vienne tient compte, à ce
sujet, de la « nature du traité » ou envisage un préavis de douze mois. En
appliquant, par analogie, le même principe au « lien consensuel » issu des
déclarations faites en vertu de la clause facultative, on peut dire que ce qui
caractérise la « nature » du lien, c’est l’égalité des obligations souscrites.
Cela résulte de l’article 36, paragraphe 2, du Statut sans qu’il soit besoin
d’insérer une réserve particulière en se fondant sur le paragraphe 3 du
même article. La Cour a souligné dans l'affaire du Droit de passage sur
territoire indien (exceptions préliminaires, C.I.J. Recueil 1957, p. 145) que le
principe de réciprocité fait partie du système de la clause facultative. Il ne
découle pas de la « nature » d’une déclaration faite « sans condition »
qu’elle puisse être dénoncée à tout moment, avec effet immédiat. La
rédaction de l’article 56 de la convention de Vienne montre — et je propose
là encore de raisonner par analogie — que la dénonciation d’une obligation
doit être conforme au principe de la bonne foi. Le retrait sans préavis ne me
semble pas s’accorder avec ce principe, s’il est stipulé que la déclaration est
sans condition.

La question du délai précis de préavis requis ou approprié pour la
dénonciation de l’obligation du Nicaragua n’a pas à être tranchée, si l’on
considère les circonstances dans lesquelles la lettre Shultz a été envoyée.
Cette lettre, qui ne tenait aucun compte de la clause de préavis figurant
dans la déclaration de 1946, a été reçue au Secrétariat de l’ Organisation des
Nations Unies le vendredi 6 avril 1984 dans l'après-midi, et la requête du
Nicaragua a été enregistrée au Greffe de la Cour le lundi suivant, 9 avril
1984. La Cour ne s’est jamais trouvée devant un cas analogue. Toutefois,
dans l'affaire du Droit de passage sur territoire indien, elle a eu à se pro-
noncer sur la situation inverse. Dans cette espèce le Portugal avait fait une
déclaration relative à la clause facultative quelques jours seulement avant
de déposer, contre l’Inde, une requête fondée sur cette déclaration. La
Cour a rejeté l'exception préliminaire soulevée par l'Inde, suivant laquelle
la déclaration portugaise, faite en prévision de sa requête, était irrece-
vable.

Bien que j’admette l’existence d’une certaine analogie entre les deux
situations, il me semble que des raisons plus convaincantes imposent une
interprétation différente. Si le Nicaragua, comme je l’ai conclu plus haut,
n'avait pas la faculté de dénoncer son obligation avec effet immédiat, les
Etats-Unis ne pouvaient pas davantage mettre fin à l’obligation corres-
pondante, en négligeant totalement le préavis de six mois ou en le réduisant
à quelques jours. Il est vrai que l’interprétation à donner à l’obligation
réciproque d’agir de bonne foi n’est pas une question qu’on puisse trancher
dans l’abstrait ; elle doit être envisagée concrètement en fonction des
circonstances de chaque espèce. Quel que soit le préavis nécessaire pour

79
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. MOSLER) 468

mettre fin à une acceptation inconditionnelle, il serait inadmissible de la
réduire à presque rien. De la même manière, le préavis de six mois stipulé
dans la déclaration des Etats-Unis ne pouvait être ramené à quelques jours
avant le dépôt de la requête nicaraguayenne. La lettre Shultz ne pouvait
donc avoir l'effet qu’on a voulu lui attribuer.

2. Les Etats-Unis ont allégué que la réserve relative aux traités multi-
latéraux (clause c) de la déclaration des Etats-Unis de 1946) est applicable
dans la présente instance dans la mesure où le Nicaragua fonde sa de-
mande sur le fait que les Etats-Unis auraient violé quatre traités multilaté-
raux, la Charte des Nations Unies, la charte de l'Organisation des Etats
américains, la convention concernant les droits et devoirs des Etats, et la
convention concernant les droits et devoirs des Etats en cas de luttes
civiles. Conformément à la réserve, l’acceptation par les Etats-Unis de la
juridiction obligatoire de la Cour ne s’applique pas « aux différends résul-
tant d’un traité multilatéral, à moins que... toutes les parties au traité que la
décision concerne soient également parties à l'affaire soumise à la Cour ».
La restriction ainsi incluse dans la déclaration de 1946 a été déplorée en
raison de sa vaste portée et de son ambiguïté. On l’a critiquée parce qu’elle
semblait « inspirée par de vagues craintes et par une interprétation erronée
du fonctionnement de la clause facultative en cas d’affaire découlant d’un
traité multilatéral » (H. Waldock, « The Decline of the Optional Clause »,
32 British Year Book of International Law, 1955-1956, p. 275) et parce que
le libellé de la réserve dénote une telle confusion de pensée que nul, a ce
jour, ne sait exactement ce qu’elle signifie (H. W. Briggs, « Reservations to
the Acceptance of Compulsory Jurisdiction of the International Court of
Justice », Recueil des cours, t. 93, 1958-I, p. 307). L’exemple des Etats-Unis
a toutefois été suivi par quelques autres Etats, dont les réserves mention-
nent simplement « toutes les parties » et non, comme celle des Etats-Unis,
les Etats parties au traité « affected by the decision » (voir paragraphe 72
de l’arrét). Cet élargissement de la clause indique qu’elle a un sens auquel il
peut être donné effet et qu’on ne saurait l’écarter, que ce soit en raison de
ses conséquences ou de la grande confusion produite par son obscurité.

Les deux Parties se sont référées aux travaux préparatoires concernant la
réserve au Sénat des Etats-Unis. Le texte de la réserve a été inséré dans la
déclaration pour répondre aux préoccupations de M. J. F. Dulles, qui
craignait que les Etats-Unis ne fussent attraits devant la Cour, alors que
des Etats parties au même différend ne seraient pas parties au procès
contre les Etats-Unis, faute d’être liés par la clause facultative. II se peut
que les fausses conceptions et les malentendus qui se sont fait jour au cours
des débats du Sénat aient été effectivement la cause de I insertion de la
réserve et de son libellé. L'interprétation doit toutefois reposer sur le texte
lui-même. Si on lui trouve un sens qui puisse raisonnablement s'appliquer
dans le concret, la réserve doit recevoir plein effet. Reste à savoir si, dans le
cas contraire, sa nullité entraînerait celle de toute la déclaration. Dans cette
dernière hypothèse, les Etats-Unis ne pourraient être cités devant la Cour
en vertu d’une requête fondée sur leur acceptation de la clause facultative.

80
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. MOSLER) 469

La Cour n’a jamais eu l’occasion de déterminer si une déclaration faite en
vertu de la clause facultative peut être nulle en totalité parce qu’une réserve
inopérante en constituerait un élément essentiel. Une réponse affirmative à
cette question aurait des conséquences plus graves que la décision d’ap-
pliquer la réserve et de maintenir le reste de la déclaration. Bien sûr cette
considération n’est pas en elle-même un critère d’interprétation des ré-
serves aux déclarations faites en vertu de la clause facultative, mais elle
mérite d’être gardée présente à l’esprit lorsqu'on s'efforce d'interpréter
raisonnablement une réserve particulière.

Entre les deux interprétations possibles de leur réserve : dans un sens
large, de manière à englober les traités que viserait la décision de la Cour,
ou dans un sens plus étroit, de manière à n’inclure que les Etats concernés
par les traités multilatéraux pertinents dans un différend soumis à la Cour,
les Etats-Unis préfèrent la seconde. Bien qu’il relève de la compétence de la
Cour de décider si une réserve est applicable (article 36, paragraphe 6, du
Statut), je fais mienne cette interprétation qui est celle adoptée dans l’arrét
(par. 72). Les Etats susceptibles d’être affectés, au sens de la réserve, sont
de ce fait des Etats centraméricains voisins du Nicaragua.

Je partage également l'opinion, exprimée dans l’arrêt, que la question
des Etats qui seraient « affectés » au sens de la réserve ne peut être résolue
durant la présente phase juridictionnelle de la procédure, mais uniquement
à l’occasion de l’examen au fond. L’exception tirée de la réserve n’a donc
pas « dans les circonstances de l’espèce un caractère exclusivement préli-
minaire », situation que prévoit l’article 79, paragraphe 7, du Règlement de
la Cour. La Cour n’a pas encore eu l’occasion d’appliquer ce texte qui fait
partie des dispositions nouvelles résultant de la revision partielle du
Règlement opérée en 1972. L’intention était de s’écarter de la pratique
antérieure, dans laquelle on ne distinguait pas suffisamment entre la phase
préliminaire et la phase principale de la procédure et où les exceptions
préliminaires étaient plus souvent jointes au fond qu'il n’était souhaitable
pour une bonne économie de la procédure. H peut toutefois arriver, comme
dans le cas présent, que la Cour ait à se prononcer sur une composante de
fond de l'exception d’incompétence avant de pouvoir accepter ou rejeter
l'exception. Ce genre de situation entraîne une incapacité de répondre à
l’ensemble de la question au cours de la phase juridictionnelle et oblige à
surseoir à la décision jusqu’à l'examen au fond. Si, en réponse à la question
qui n’a pas un caractère exclusivement préliminaire, la Cour décide que
laffaire comporte effectivement un élément de fond, il doit être donné
effet à la réserve. Concrètement, si la Cour jugeait, lors de la phase du fond,
que d’autres Etats sont « affectés » au sens de la réserve telle qu’elle
l'interprète, elle devrait décider que les quatre traités multilatéraux visés
dans la requête nicaraguayenne ne peuvent recevoir application en la
présente espèce. Dans cette hypothèse, elle garderait compétence pour
appliquer, sinon les quatre traités multilatéraux, du moins les autres règles
et principes visés à l’article 38, paragraphe 1, du Statut. Sielle optait pour la
conclusion inverse, elle pourrait tenir compte des quatre traités multila-
téraux.

81
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. MOSLER) 470

Je répéterai pour conclure ce que j’ai dit au début de la présente opinion,

à savoir que je ne peux suivre la Cour dans la mesure où elle fonde sa
compétence sur l’article 36, paragraphes 2 et 5, du Statut.

(Signé) H. MOSLER.

82
